PER CURIAM.
Prince Linton appeals an order of the district court denying his motion for reconsideration of the court’s order of August 17, 2001, which denied his request for an inquiry into the procedure used to test drug evidence in his case and for independent retesting of the drug evidence. We have reviewed the record and the district court’s order and find no reversible error. Accordingly, we affirm on the reasoning of the district court. United States v. Linton, No. CR-97-22 (N.D.W.Va. Sept. 24, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.